Title: To George Washington from James McHenry, 14 April 1781
From: McHenry, James
To: Washington, George


                        
                            Sir
                            Baltimore 14th April 1781
                        
                        As the within to Col. Tilghman is on business of a public nature, I have taken the liberty to inclose it
                            under cover to your Excellency.
                        I had a letter yesterday from Governor Lee containing the substance of an official dispatch from Governor
                            Jefferson (the date not mentioned) by which it appears that Phillips was still on board his vessels at Portsmouth, but
                            making a large collection of boats. It was added that no leading circumstances had turned up to decide their destination.
                            With the greatest respect, I have the honor to be, your Excellency’s most obt ser.
                        
                            James McHenry
                        
                        
                            Reports since say that one Regt (76) had landed at Portsmouth, that another was to land next day and
                                that 17 sail of Phillips fleet had sailed. 
                        
                    